NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  JAMESON MARCUS WHITE, Appellant.

                             No. 1 CA-CR 14-0485
                               FILED 8-20-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-006355-001
            The Honorable Phemonia L. Miller, Commissioner

                                   AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                            STATE v. WHITE
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Kenton D. Jones joined.


T H O M P S O N, Judge:

¶1            Jameson Marcus White (defendant) timely appeals his
convictions and sentences for one count of aggravated driving under the
influence and one count of aggravated driving with a BAC of .08% or more
with a suspended license. Pursuant to Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), counsel for
defendant has advised us that, after searching the entire record, he has been
unable to discover any arguable questions of law and has filed a brief
requesting this court to conduct an Anders review of the record. Defendant
has been afforded an opportunity to file a supplemental brief in propia
persona, and he has not done so.

¶2             At approximately midnight on December 3, 2011, a Phoenix
police officer observed defendant driving a vehicle the wrong way down a
one-way street, without the car’s headlights on. After the officer stopped
Defendant, he noticed that defendant had watery, bloodshot eyes and
smelled of alcohol. Defendant admitted to drinking beer that night and was
arrested; a blood draw later revealed that defendant had a .203% blood
alcohol concentration (BAC). At the time of defendant’s arrest, his driving
privileges had been suspended.

¶3             The State charged defendant with one count of aggravated
driving under the influence, and one count of aggravated driving with a
BAC of .08% or more with a suspended license, both class four felonies.
After trial, the jury found defendant guilty on both counts. The trial court
suspended the imposition of sentence and placed defendant on two years
supervised probation to begin upon his release from prison after serving
the mandatory four months.

¶4            We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory limits. Pursuant to State


                                     2
                             STATE v. WHITE
                            Decision of the Court

v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984), counsel’s
obligations in this appeal are at an end. Defendant has thirty days from the
date of this decision in which to proceed, if he so desires, with an in propria
persona motion for reconsideration or petition for review.




                                  :ama




                                      3